Name: Commission Regulation (EEC) No 2569/86 of 12 August 1986 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 86 Official Journal of the European Communities No L 229/ 19 COMMISSION REGULATION (EEC) No 2569/86 of 12 August 1986 on the supply of common wheat to the World Food Programme (WFP) as food aid 3826/85 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the WFP, the Commission allocated to the latter organization 2 219 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . ( 2 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (  ') ¢ OJ No L 139 , 24 . 5 . 1986, p. 29 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . (') OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 229/20 Official Journal of the European Communities 15 . 8 . 86 ANNEX I 1 . Programme : 1985 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Syria 4 . Product to be mobilized : common wheat 5 . Total quantity : 2 219 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40 , D-6Ã 00 Frank ­ furt / Main (telex 411475) 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process. The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) ( ICC Method No 105)  Hagberg falling number of at least 200 , including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : 'WHEAT / SYRIA 074601 / ACTION OF THE WORLD FOOD PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / LATTAKIA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 26 August 1986 16 . Shipment period : 10 September to 10 October 1986 17 . Security : 10 ECU per tonne Note 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, witfi the marking followed by a capital 'R'. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate 15 . 8 . 86 Official Journal of the European Communities No L 229/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿9Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 ' 2219 WestfÃ ¤lische Centrai-Genossenschaft eG Industrieweg 110 Postfach 61 49 4400 MÃ ¼nster Dortmund 3562 02